                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

        Plaintiff,                                       Case No. l 7-cv-739-jdp

   V.


WAL-MART STORES, INC.
and WAL-MART STORES EAST, L.P.,

        Defendants.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Equal Employment Opportunity Commission against defendants Wal-Mart

Stores, Inc. and Wal-Mart Stores East, L.P., awarding Paul Reina $200,000.00 in

compensatory damages, $100,000.00 in punitive damages, $41,224.07 in back pay,

$58,124.53 in front pay, $4,495.72 in prejudgment interest, and $19,097.14 for tax

consequences.


Approved as to form this    ~ (2-0 day of April, 2020.

James.Peterson
District Judge



Peter Oppeneer                                Date
Clerk of Court
